Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statements of National Holdings Corporation (the “Company”) on Form S-8, File No. 333-133733, Form S-8, File No. 333-152962 and Form S-8, File No . 333-191253 of our report dated December 27, 2013, on our audit of the consolidated financial statements of the Company as of September 30, 2013 and for the year ended September 30, 2013, which report is included in this Annual Report on Form 10-K for the year ended September 30, 2014. /s/ RBSM LLP New York, NY December 29, 2014
